Citation Nr: 0704145	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-10 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for episodic 
disequilibrium.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to August 1969.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

The veteran's episodic disequilibrium has been manifested by 
dizziness, vertigo, and lightheadedness with frequent 
unsteadiness or staggering.  


CONCLUSION OF LAW

A 30 percent rating for episodic disequilibrium is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 3.102, 4.7, 4.87 and Diagnostic Code (Code) 6204 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  November 2002 (prior to the 
rating decision) and March 2006 letters advised him of the 
evidence necessary to substantiate his claim for an increased 
rating.  The July 2003 rating decision, a November 2003 
statement of the case (SOC), and the August 2005 supplemental 
SOC's, provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  July and November 2005 correspondence specifically 
advised the veteran to submit any evidence in his possession 
that pertains to his claim.  March 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  He is not prejudiced by any defect in notice 
(including in timing) as he has had full opportunity to 
supplement the record and participate in the adjudicatory 
process after notice was provided.  Finally, it is not 
alleged that the notice in this case was less than adequate.

The veteran's VA treatment records have been secured.  The RO 
arranged for a VA medical examination in April 2003 and June 
2006.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  Factual Background

On April 2003 VA examination, the veteran indicated that he 
had vertigo/light headedness for over 20 years.  He reported 
that the dizziness came in attacks about once a week and 
often lasted several minutes.  The longest attack lasted one 
to two hours.  Changing positions appeared to cause the 
attacks, but could also stop the attacks.  After each 
episode, he would be out from work for the rest of the day.  
He lost about a week a year from work due to the 
vertigo/light tenderness.  He indicated that he needed 
support when he became dizzy and his vision would blur.  He 
also had trouble walking in the dark.  An otoscopic 
examination revealed that his right and left ear external 
auditory canal was clean and the tympanic membrane was clear 
and mobile.  The diagnosis was episodic vertigo/light 
tenderness.  An addendum included a final diagnosis of 
episodic disequilibrium (vertigo/lightheadedness).  The 
examiner noted that because of the episodic disequilibrium, 
hearing loss, and tinnitus, the veteran must always use 
hearing protection.  He should avoid walking in the dark 
without company, as well as avoid strenuous activities to 
avoid attacks.  He was capable of performing ordinary 
activities of daily living with precautions.  

On his August 2003 notice of disagreement, the veteran 
indicated that his condition went beyond dizziness and 
occasional staggering in that he has incidents where he 
totally collapses once or twice a month.  

August 2004 to September 2004 treatment records from VA San 
Luis Obispo Community Based Outpatient Clinic included an 
Audiology consult in which the veteran indicated that cold 
water seemed to trigger a feeling of disequilibrium.  He had 
a past medical history of disequilibrium that occurred more 
often when he was outside on windy conditions.  The veteran 
indicated that when an episode occurred he felt nauseous, 
dizzy, and had to sit down.  This occurred about once or 
twice a month.  

On June 2006 VA examination, the veteran reported that he had 
an episode of vertigo, which occurred about once a month and 
usually lasted about 20 minutes.  He also described a vague 
disequilibrium, which he felt was related to stress and 
caused him to become dizzy.  A hearing evaluation report 
noted that the veteran continued to have occasional vertigo 
and nausea with frequent unsteadiness in which the veteran 
felt that he veered to the left.  It was recommended that he 
continue medical care for unresolved vertigo and 
disequilibrium.  


III.  Criteria and Analysis

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's dizziness is currently rated 10 percent 
disabling effective from August 22, 1969.  This disorder is 
evaluated under VA's Schedule for Rating Disabilities, 38 
C.F.R. § 4.87, Codes 6204 (peripheral vestibular disorder).  
Under Code 6204 a 10 percent evaluation is given for 
occasional dizziness.  A 30 percent evaluation is awarded for 
dizziness and occasional staggering.  The 30 percent 
evaluation is the highest rating authorized under Code 6204.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

On April 2003 VA examination the veteran reported that the 
dizziness came in attacks about once a week and often lasted 
several minutes.  When he became dizzy his vision would blur 
and he required support.  He also needed to be accompanied 
when he walked in the dark.  August 2004 to September 2004 
treatment records from VA San Luis Obispo Community Based 
Outpatient Clinic noted that when an episode of 
disequilibrium occurred he felt nauseous, dizzy, and had to 
sit down.  This occurred about once or twice a month.  On 
June 2006 VA hearing evaluation report, it was noted that the 
veteran continued to have occasional vertigo and nausea with 
frequent unsteadiness in which he felt caused him to veer to 
the left.

On his August 2003 notice of disagreement, the veteran 
specifically stated that his condition went beyond dizziness 
and occasional staggering in that he experiences incidents of 
totally collapsing once or twice a month.  

According to the U. S. Court of Appeals for Veterans Claims 
(Court) ruling in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), a lay person is competent to provide evidence 
regarding injuries and symptoms.  The Board finds that the 
veteran has provided competent evidence that he has dizziness 
that results in frequent unsteadiness or staggering.  Thus, 
the Board finds that a 30 percent evaluation is warranted for 
the veteran's disequilibrium/vertigo/lightheadedness.  A 
higher evaluation cannot be awarded as a 30 percent 
evaluation is the highest rating authorized under Code 6204.  

To establish entitlement to a rating in excess of 30 percent 
consideration must be given to other potentially applicable 
codes.  The record does not show that the veteran has 
Meniere's syndrome to warrant a separate evaluation under 
Diagnostic Code 6205.  
Finally, factors warranting referral for extraschedular 
consideration, such as frequent hospitalizations or marked 
interference with employment due to this disability, are 
neither shown by the record, nor alleged.  


ORDER

Entitlement to an evaluation of 30 percent disabling for 
dizziness is granted, subject to the laws and regulations 
governing payment of monetary benefits.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


